[Cite as State v. Johnson, 2022-Ohio-573.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               LOGAN COUNTY




STATE OF OHIO,
                                                          CASE NO. 8-21-23
       PLAINTIFF-APPELLEE,

       v.

JAMES JOHNSON, III,                                       OPINION

       DEFENDANT-APPELLANT.



                  Appeal from Logan County Common Pleas Court
                           Trial Court No. CR 18 01 0020

                                      Judgment Affirmed

                           Date of Decision: February 28, 2022



APPEARANCES:

        William T. Cramer for Appellant

        Eric C. Stewart for Appellee
Case No. 8-21-23


WILLAMOWSKI, J.

       {¶1} Defendant-appellant James Johnson, III (“Johnson”) brings this appeal

from the judgment of the Court of Common Pleas of Logan County imposing an

order of restitution. Johnson alleges that the trial court erred in determining the

amount owed without considering his ability to pay and by ordering payment to the

wrong entity. For the reasons set forth below, the judgment is affirmed.

       {¶2} On August 7, 2018, the trial court accepted Johnson’s guilty plea to one

count of aggravated vehicular assault in violation of R.C. 2903.08(A)(1)(a), a felony

of the second degree. Doc. 90. All other charges were dismissed. Doc. 90. A

sentencing hearing was held on September 10, 2018, and the trial court imposed a

sentence of eight years in prison and retained jurisdiction over the issue of

restitution. Doc. 96. After an appeal was dismissed for lack of a final appealable

order, the trial court held a resentencing hearing and denied the request for

restitution on the basis that it lacked the authority to impose it at that time. Doc.

136. The State appealed from this judgment. Doc. 140. On June 2, 2021, this Court

reversed the judgment of the trial court in part, holding that the trial court did have

the authority to impose restitution, though it was not statutorily required to do so.

State v. Johnson, 3d Dist. Logan No. 8-20-42, 2021-Ohio-1869. On remand, the

trial court imposed restitution of $6,500 to be paid to the “Ohio Attorney General’s

Victims of Crime Fund”. Doc. 157. Johnson appeals from this judgment and on

appeal raises the following assignments of error.

                                         -2-
Case No. 8-21-23


                             First Assignment of Error

       The trial court abused its discretion in ordering [Johnson] to pay
       $6,500 in restitution where there was no competent, credible
       evidence that [Johnson] had the ability to pay.

                           Second Assignment of Error

       The trial court erred by ordering restitution payable to the
       Victims of Crime Fund, rather than the reparations fund.

       {¶3} In the first assignment of error, Johnson claims that the trial court erred

by failing to take into consideration that no evidence had been presented regarding

Johnson’s ability to pay. Although the transcript of the hearing does not contain a

presentation of evidence regarding the ability to pay, Johnson did not argue an

inability to pay at the hearing, instead choosing to focus on whether restitution

should be ordered at all. By failing to argue this issue in the trial court, Johnson has

failed to preserve it for appellate review and it will only be reviewed under a plain

error standard. State v. Collins, 12th Dist. Warren No. CA2014-11-135, 2015-Ohio-

3710, ¶ 40-42, 41 N.E.3d 899.

       {¶4} A trial court is granted the authority to impose restitution by R.C.

2929.18(A)(1).

       Financial sanctions that may be imposed pursuant to this section
       include, but are not limited to, the following:

       (1) Restitution by the offender to the victim of the offender's crime
       or any survivor of the victim, in an amount based on the victim's
       economic loss. If the court imposes restitution, the court shall
       order that the restitution be made to the victim in open court, to
       the adult probation department that serves the county on behalf

                                          -3-
Case No. 8-21-23


         of the victim, to the clerk of courts, or to another agency
         designated by the court. If the court imposes restitution, at
         sentencing, the court shall determine the amount of restitution to
         be made by the offender. If the court imposes restitution, the court
         may base the amount of restitution it orders on an amount
         recommended by the victim, the offender, a presentence
         investigation report, estimates or receipts indicating the cost of
         repairing or replacing property, and other information, provided
         that the amount the court orders as restitution shall not exceed
         the amount of the economic loss suffered by the victim as a direct
         and proximate result of the commission of the offense. If the court
         imposes restitution for the cost of accounting or auditing done to
         determine the extent of economic loss, the court may order
         restitution for any amount of the victim's costs of accounting or
         auditing provided that the amount of restitution is reasonable and
         does not exceed the value of property or services stolen or
         damaged as a result of the offense. If the court decides to impose
         restitution, the court shall hold a hearing on restitution if the
         offender, victim, or survivor disputes the amount. All restitution
         payments shall be credited against any recovery of economic loss
         in a civil action brought by the victim or any survivor of the victim
         against the offender.

R.C. 2929.18(A)(1). Before imposing this financial sanction, the trial court shall

consider the defendant’s ability to pay. R.C. 2929.19(B)(5).1

         While the trial court must consider the offender's present and
         future ability to pay, there is no express evidence which must be
         considered or weighed. State v. Simms, 12th Dist. Clermont No.
         CA2009–02–005, 2009-Ohio-5440, ¶ 9. There are also no specific
         factors that must be taken into account or explanations which
         must be made on the record. Id. R.C. 2929.19(B)(5) does not
         require the trial court's impressions, observations, or
         deliberations regarding an offender's ability to pay restitution be
         placed on the record.

1
  This portion of the statute has been found to be unconstitutional when applied to victims of offenses pursuant
to Marsy’s Law. See State v. Oliver, 12th Dist. Clermont No. CA2020-07-041, 2021-Ohio-2543, 176 N.E.3d
1054. However, the party receiving restitution in this case was not a victim pursuant to Marsy’s Law, so the
Constitutional Provision that bars it from consideration in those cases does not apply in this case. See
Johnson, supra.

                                                      -4-
Case No. 8-21-23


Collins, supra at ¶ 42.

       {¶5} Johnson argues that the trial court did not consider his ability to pay

before ordering restitution in the amount of $6,500. However, this argument is not

supported by the record. The State requested restitution in the amount of $8,876.57

be paid to the Ohio Attorney General’s Reparations fund to reimburse the fund for

the money paid to the victim. Tr. 7.

       The Court: The Court is reducing that amount because it thinks
       that it’s the right and just thing to do under these circumstances,
       and especially in light of the fact that [Johnson] will be
       incarcerated – scheduled to be incarcerated until October of 2029
       with very limited ability to reimburse the State for the restitution.

Tr. 16-17. Likewise, in its judgment entry, the trial court noted that Johnson had a

limited ability to pay restitution until his release. The trial court specifically stated

that it had balanced Johnson’s ability to pay restitution against the request for

restitution. Given the statements of the trial court, the trial court’s familiarity with

this matter, and the actions of the trial court, the record shows that the trial court did

consider Johnson’s ability to pay before ordering him to pay restitution. The first

assignment of error is overruled.

       {¶6} In his second assignment of error Johnson claims that the trial court

erred in ordering that restitution be paid to the Ohio Attorney General’s Victims of

Crime Fund rather than the Ohio Attorney General’s Reparations Fund. The

reparations fund was created by R.C. 2743.191, but no official name was given to

the fund by the statute. This Court in Johnson I recognized that the fund was an

                                           -5-
Case No. 8-21-23


appropriate recipient of restitution pursuant to the Ohio Supreme Court’s holding in

State v. Bartholemew. Johnson, supra at ¶ 8 citing Bartholemew, 119 Ohio St.3d

359, 2008-Ohio-4080, 894 N.E.2d 307. This Court noted that the Ohio Victims of

Crime Compensation Program was a reparations fund managed by the Ohio

Attorney General. The trial court ordered that the restitution be paid to the Ohio

Attorney General’s Office “for the benefit of the Ohio Attorney General’s Victims

of Crime Fund.”2 Even if the name used by the trial court was not the official name

of the program, the order is sufficient to notify the Ohio Attorney General’s Office

as to where the funds should be distributed and to satisfy the debt owed by Johnson.

Thus, any error in naming the recipient of the restitution would not be prejudicial.

The second assignment of error is overruled.

           {¶7} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Court of Common Pleas of Logan County

is affirmed.

                                                                                 Judgment Affirmed

ZIMMERMAN, P.J. and MILLER, J., concur.

/hls




2
    A review of the Ohio Attorney General’s website refers to the fund as Ohio Victim’s Compensation.

                                                    -6-